Order entered December 17, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00106-CR

                                SUZANNE BATTLES, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the County Criminal Court No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. MB10-50867-F

                                             ORDER
       On October 28, 2013, this Court adopted a finding that the court reporter has received full

payment for the reporter’s record. We ordered court reporter Charon Evans to file the reporter’s

record within thirty days. To date, the record has not been filed.

       Accordingly, we ORDER Charon Evans, official court reporter of the County Criminal

Court No. 5, to file the reporter’s record by JANUARY 6, 2014. If the record is not filed by that

date, the Court will order that Charon Evans not sit as a court reporter until the record is filed.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Etta Mullin, Presiding Judge, County Criminal Court No. 5; Charon Evans, deputy
Court Reporter, County Criminal Court No. 5; and to counsel for all parties.



                                                    /s/    DAVID EVANS
                                                           JUSTICE